Title: To George Washington from John Hancock, 24 January 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Jany 24th 1777.

Since my last of the 18th, the Congress have come to the enclosed Resolves, which I do myself the Honour of transmitting for your Information and Direction. They are so explicit as to require no Comment or Illustration. I have wrote, in Obedience to the Order of Congress, to the Council of Safety of this State, to request them to call forth immediately the Militia of the Counties of Cecil, Harford, Baltimore, and

such other Counties as they may think proper, to join your Army, and I have no Doubt of their immediate Compliance therewith.
Your Favours of the 19 & 20th inst. I was honored with this Afternoon at four O’Clock, and shall lay them before Congress as early as possible, when the greatest Attention will undoubtedly be paid to their important Contents. I have the Honour to be with Sentiments of the most perfect Esteem & Respect, Sir, your most obed. & very hble Servt

John Hancock Presidt

